Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on August 10, 2021 has been entered. In addition, in response to the Amendment filed on July 19, 2021, claims 1 - 20 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasukawa et al (US pub No. 2012/0221662 A1).

Regarding claim 1, Yasukawa discloses “An electronic apparatus” (See Yasukawa figs 1 and 14; ¶ 0086, ¶ 0087; system 100)), comprising: 
“a communicator configured to communicate with a plurality of electronic devices” (¶ 0087; The link converting module 110 in turn comprises functionality for communicating with external devices and modules, showing in figure 1); and “a processor configured to: obtain information indicating an attribute of multimedia content, among a plurality of attributes in response to an event occurring in relation to the multimedia content” (See fig. 4, ¶ 0043; receives media information that includes information relates to and identifies at least one media content available at a content provider).  Moreover, Yasukawa discloses the limitation of “based on reference information referring to the plurality of attributes designated in correspondence with the plurality of electronic devices” (See ¶ 0061; using device list information that may optionally include preference or priority information relating to the available media rendering device indicating the respective preferred level of each media 
rendering device 12, 13, 14 and can be determined based on various input information.  For instance, information of the actual media content); “respectively, identify at least one electronic device, matched in correspondence with the attribute of the multimedia content indicated by the obtained information, among the plurality of electronic devices” (see Yasukawa ¶ 0061; to identify the media rendering device(s) 12, 13, 14 in the local network 2 that is best suited for rendering the media content) and “and control the communicator to transmit the multimedia content to the selected at least one electronic device” (see ¶ 0074; media fetching command comprising the link or information of the media content and the device identifier of the selected media rendering device is transmitted).    

Regarding claim 2, claim 1 is incorporated as stated above.  In addition, Yasukawa further discloses “wherein the processor identifies the at least one electronic device by searching the reference information and as a result of the searching, the at least electronic device is matched in correspondence with a preset attribute of the multimedia content in relation to which the event has occurred”; (see Yasukawa ¶ 0061).

Regarding claim 3, claim 2 is incorporated as stated above.  In addition, Yasukawa further discloses “wherein the processor stores the reference information which is input through a user interface (UI) to designate the at least one electronic device corresponding to the attribute of the multimedia content, and calls the reference information when the event occurs”; (see Yasukawa ¶ 0061).

Regarding claim 4, claim 3 is incorporated as stated above.  In addition, Yasukawa further discloses “wherein the UI further displays a sub menu including: items to select one electronic device among the plurality of electronic devices with regard to a designated attribute of the multimedia content, and an item unselectable by a user, the item corresponding to a respective one electronic device among the plurality of electronic devices using which the multimedia content is unreproducible”; (see Yasukawa fig. 13 and ¶ 0062).

Regarding claim 5, claim 4 is incorporated as stated above.  In addition, Yasukawa further discloses “wherein the item unselectable by the user on the sub menu is determined based on device information of the respective electronic device among plurality of device information provided from the plurality of electronic devices, respectively”; (see Yasukawa fig. 13 and ¶ 0062).

Regarding claim 6, claim 2 is incorporated as stated above.  In addition, Yasukawa further discloses “wherein the attribute of the multimedia content includes a genre of the multimedia content or a media type of the multimedia content”; (see Yasukawa ¶ 0080).

Regarding claim 7, claim 2 is incorporated as stated above.  In addition, Yasukawa further discloses “wherein the processor identifies the attribute of the multimedia content from metadata of the multimedia content.”; (see Yasukawa ¶ 0084).

Regarding claim 8, claim 1 is incorporated as stated above.  In addition, Yasukawa further discloses “wherein the processor identifies the at least one electronic device based on the reference information of a currently identified user among a plurality of pieces of the reference information respectively provided with regard to a plurality of users”; (see Yasukawa ¶s 0061, 0084).

Regarding claim 9, claim 8 is incorporated as stated above.  In addition, Yasukawa further discloses “wherein the processor identifies the at least one electronic device based on reference information of another user when the at least one electronic device is unselectable based on the reference information of the currently identified user”; (see Yasukawa ¶ 0082).

Regarding claim 10, claim 1 is incorporated as stated above.  In addition, Yasukawa further discloses “wherein the processor receives the multimedia content from another apparatus through the communicator or obtains the multimedia content which is stored in a storage.”; (see Yasukawa ¶s 0036, 0052).

Claims 11 - 20 are the method claims corresponding to the method claims 1 - 10 that have been rejected above.  Applicant attention is directed to the rejection of claims 1 - 10.  Claims 11 – 20 are rejected under the same rational as claims 1 - 10.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED M KASSIM whose telephone number is (571)270-3770.  The examiner can normally be reached on 10:00 am - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 571-272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHALED M KASSIM/             Primary Examiner, Art Unit 2468